
	
		I
		111th CONGRESS
		2d Session
		H. R. 6339
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Herseth Sandlin
			 (for herself and Mr. Boozman)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  a program to assist military medics and corpsmen in making transitions to
		  civilian physician assistant jobs.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran Medic Corpsmen Physician Assistant Demonstration
			 Program Act of 2010.
		2.Physician
			 assistant military pathways program
			(a)In
			 generalSubject to the availability of appropriations provided
			 for such purpose, the Secretary of Veterans Affairs, in collaboration with the
			 Secretary of Labor, the Secretary of Defense, and the Secretary of Health and
			 Human Services, shall establish a program in accordance with this section to
			 examine methods of enabling eligible individuals to build on medical skills
			 gained through military jobs by entering into the physician assistant workforce
			 to meet the demand for physician assistants.
			(b)StudyIn carrying out the program, the Secretary
			 shall conduct a study that includes examination of the following:
				(1)Whether the demonstration projects carried
			 out under subsection (c) are effective in improving the ability of eligible
			 individuals to become licensed physician assistants, and what modifications to
			 the demonstration projects are necessary to meet that goal.
				(2)Ways of bringing
			 the demonstration projects carried out under subsection (c) to the attention of
			 eligible individuals, including through information provided to eligible
			 individuals by—
					(A)the Department of
			 Defense transition program known as the Transition Assistance Program, carried
			 out under section 1144 of title 10, United States Code; and
					(B)the Department of
			 Labor veterans transition program carried out under chapter 41 of title 38,
			 United States Code.
					(3)Whether eligible individuals participating
			 in a demonstration project carried out under subsection (c) are receiving the
			 educational support services they need in order to complete their physician
			 assistant education and obtain certification, and what further steps the
			 Secretary should take in order to ensure that those eligible individuals have
			 access to such support services.
				(4)Whether the
			 program established under this section could serve as a model for new programs
			 to assist eligible individuals in obtaining certification in other health care
			 fields.
				(c)Grants for
			 demonstration projects
				(1)In
			 generalThe Secretary shall award grants, on a competitive basis,
			 to eligible entities to carry out demonstration programs in accordance with
			 this subsection.
				(2)Use of
			 funds
					(A)In
			 generalAn eligible entity
			 receiving a grant under this subsection shall use funds from such grant to
			 establish a demonstration program that enables eligible individuals to receive
			 academic credit from an accredited physician assistant program based on the
			 military credentials and medical skills experience of the eligible
			 individual.
					(B)Priority
			 admissionIn admitting
			 eligible individuals into a demonstration program carried out with funds
			 received under this subsection, an eligible entity shall give priority to
			 eligible individuals who serve or have served as a paramedic or other similar
			 medical support position in the Armed Forces.
					(C)Examination
			 eligibility requirementAn eligible entity shall ensure that an
			 eligible individual participating in a demonstration program carried out with
			 funds received under this section is eligible to take the Physician Assistant
			 National Certifying Exam administered by the National Commission on
			 Certification of Physician Assistants upon completion of the program.
					(3)ApplicationTo be eligible to receive a grant under
			 this subsection, an eligible entity shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require, including—
					(A)information
			 demonstrating—
						(i)the
			 capability of the eligible entity to work with eligible individuals;
						(ii)a
			 history of effective collaboration between the eligible entity and—
							(I)health care
			 employers; and
							(II)State medical
			 licensing boards, as appropriate; and
							(B)an assurance that
			 the eligible entity will participate in any evaluations by the Secretary of the
			 demonstration program carried out with funds received under this subsection,
			 including participating in reporting as required by the Secretary.
					(4)Selection
			 criteriaThe Secretary shall
			 establish selection criteria for eligible entities consistent with this
			 subsection, and shall ensure that the criteria give priority to eligible
			 entities showing the ability to sustain a demonstration program developed under
			 this subsection after the expiration of the grant period.
				(d)Technical
			 assistanceThe Secretary
			 shall provide technical assistance to eligible entities receiving grants under
			 this subsection.
			(e)Report
				(1)In
			 generalNot later than one year after the date of enactment of
			 this Act, and each year thereafter, the Secretary shall submit to the
			 appropriate committees of Congress and Federal agencies a report on the
			 findings and outcomes of the program carried out under this section.
				(2)ContentsThe
			 Secretary shall include in each report submitted under this subsection—
					(A)the results of the
			 study conducted under subsection (b); and
					(B)information
			 pertaining to each eligible entity receiving a grant under subsection (c)
			 regarding the number of eligible individuals referred to, accepted into, and
			 graduating from, the demonstration program carried out by the eligible
			 entity.
					(3)DistributionThe
			 Secretary shall distribute a report submitted under this subsection to
			 veterans’ service organizations and State medical licencing boards.
				3.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Eligible
			 individualThe term eligible individual means an
			 individual with medical or health professional experience gained while serving
			 in the Armed Forces who—
				(A)has received a
			 certificate, associate degree, baccalaureate degree, master's degree, or
			 post-baccalaureate training in a science relating to health care;
				(B)has participated
			 in the delivery of health care services or related medical services, including
			 participation in military training relating to the identification, evaluation,
			 treatment, and prevention of disease and disorders; and
				(C)does not
			 have—
					(i)a
			 degree of doctor of medicine;
					(ii)a
			 degree of doctor of osteopathy; or
					(iii)a
			 degree of doctor of dentistry.
					(2)Eligible
			 entityThe term eligible entity means an
			 institution of higher education with a physician assistant program that is
			 accredited by the Accreditation Review Commission on Education for the
			 Physician Assistant.
			4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $4,000,000 for each of
			 fiscal years 2012 through 2016.
		
